Citation Nr: 0804650	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-35 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bronchial 
pneumonia.

2.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In January 2008, the veteran testified at Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issue of service connection for a right eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

A motion to advance the case on the Board's docket has been 
granted.


FINDING OF FACT

The veteran does not have bronchial pneumonia.


CONCLUSION OF LAW

Bronchial pneumonia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit all pertinent evidence in his possession, by 
letter mailed in April 2005, prior to its initial 
adjudication of the claim.  Notice concerning the effective-
date and disability elements of the claim was provided in 
October 2006.  Although this notice provided after the 
initial adjudication of the claim, the veteran has submitted 
no additional evidence to substantiate his claim for service 
connection for bronchial pneumonia in response to the letter.  
Therefore, there is no reason to believe that either ultimate 
decision of the RO would have been different had complete 
VCAA notice been provided at an earlier time.

The Board notes that the veteran's service medical records 
are not of record.  The RO attempted to obtain these records 
from the National Personnel Records Center (NPRC) in April 
2005.  It was informed in July 2005 that the records had been 
stored in an area that had been damaged by a fire at that 
facility in 1973.  However, the RO was able to obtain some 
records from the Office of the Surgeon General as well as a 
copy of the veteran's DD Form 214.  The RO also advised the 
veteran of the unavailability of his service medical records 
and requested him to provide any copies in his possession in 
letters mailed in November 2005, July 2007, and October 2007.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board also is unaware of any such outstanding 
evidence.  The Board notes that a VA respiratory diseases 
examination was scheduled in September 2005, but the veteran 
did not appear for that examination and has not requested 
that it be rescheduled.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The evidence of record establishes that the veteran was 
hospitalized for treatment of acute pharyngitis and acute 
bronchitis during service in February 1951.  However, there 
is no medical evidence that the veteran's pharyngitis and 
bronchitis developed into chronic conditions or that he 
currently has either of these disabilities.  Indeed, at the 
January 2008 hearing, the veteran testified that he had no 
additional breathing or pulmonary problems during the 
remainder of his military service and that he currently has 
no ill effects from his in-service illness.  See Hearing 
Transcript, 5, 14.

It is well-settled that in order to be considered for service 
connection, a claimant first must have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  Since 
the record clearly establishes that the veteran does not have 
bronchial pneumonia or any identifiable residual thereof, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for bronchial pneumonia is denied.


REMAND

The veteran contends that service connection is warranted for 
a right eye disability because it is related to active 
military service.  Specifically, he maintains that the severe 
coughing he experienced as a symptom of in-service bronchial 
pneumonia resulted in the loss of vision of his right eye.

At the January 2008 hearing, the veteran stated that he 
continues to receive treatment for his right eye disability 
and that he had another appointment later that month.  The 
veteran's representative indicated that he would submit 
records of such treatment, and the veteran submitted a form 
waiving his right to have the RO initially evaluate the new 
evidence.  However, no additional treatment records have been 
received.  

The veteran also testified that he had received treatment at 
the VA Medical Center in Yonkers, New York.  As the Board has 
been placed on notice of the likely existence of VA treatment 
records that may be pertinent to the veteran's claim, an 
attempt should be made to locate copies of these records and 
associate them with the claims file.  See 
38 C.F.R. § 3.159(c)(1), (2) (2007).

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should request the 
veteran to provide any private medical 
records pertaining to treatment of his 
right eye disability or the identifying 
information and any necessary 
authorizations to enable VA to obtain such 
records on his behalf.  It also should 
request him to identify any other medical 
records, not already of record, that 
pertain to his right eye disability.

2.  The RO or the AMC should then obtain a 
copy of any pertinent records identified 
but not provided by the veteran, including 
any outstanding VA medical treatment 
records.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


